 



Exhibit 10.2
MUTUAL RELEASE
     THIS MUTUAL RELEASE (“Agreement”) is made and entered into as of this 1st
day of December, 2006, by and between Alliance Semiconductor Corporation, a
Delaware corporation (“ALSC”), for itself and its capacity as sole limited
partner of Alliance Ventures I, L.P., Alliance Ventures II, L.P., Alliance
Ventures III, L.P., Alliance Ventures IV, L.P. and Alliance Ventures V, L.P.
(collectively the “Partnerships”) each of the Partnerships, and ALSC Venture
Management, LLC, a California limited liability company (“ALSC Venture”) on one
hand, and Alliance Venture Management, LLC, a California limited liability
company (“AVM”) for itself and in its capacity as the former sole general
partner and special limited partner of each of the Partnerships, on the other
hand.
RECITALS:
          A. On May 3, 2006, Alliance Semiconductor Corporation removed Alliance
Venture Management, LLC as general partner and named ALSC Venture Management as
a new general partner. Alliance Venture Management LLC now holds a limited
partner interest in each partnership pursuant to the provisions of California
law and will retain its capital account as computed through May 3, 2006 but will
not accrue further increases, or decreases for loss allocations, in its capital
account.
          B. Pursuant to a Memorandum of Understanding dated as of May 17, 2006
(“MOU”) the parties have agreed that the agreement of limited partnership for
each of the Partnerships shall be amended to remove from each such partnership
agreement the provisions for allocating 15% of net profits from portfolio
investments to the general partner and to remove the existing provisions in
paragraph 4.2 regarding payment of a management fee, and that there will be no
further payments of compensation to AVM for past or future services as general
partner of the Partnerships.
          C. The parties have agreed that Alliance Venture Management, LLC will
sell its partnership interests to ALSC for $400,000 (from all Partnerships in
the aggregate), and for the allocation to ALSC Venture of 2% (two percent) of
the gross sales proceeds from the investments in any partnership’s portfolio,
including proceeds from a liquidity event such as an IPO or a sale of the
portfolio company (which payments may be made in kind at the applicable
Partnership’s option).
          D. The parties have agreed that V.R. Ranganath will be employed or
will consult with ALSC Venture for compensation of $300,000 per year plus
payment of reasonable and defined expenses.
          E. AVM, ALSC, ALSC Venture and each of the Partnerships have agreed to
enter into a complete release of all claims, known and unknown, with respect to
rights and claims concerning the Partnerships, except for obligations created by
the MOU as described in the preceding recitals (the “MOU Agreements”), and
provided that the indemnification provisions contained in section 5.7 of each of
the partnership agreements shall survive.
     NOW THEREFORE, for good and valuable consideration (including the execution
and delivery of the releases set forth in this Agreement), the receipt and
sufficiency of which is hereby acknowledged, ALSC, the Partnerships and AVM
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1. Releases.
          (a) ALSC, ALSC Venture and each of the Partnerships hereby releases
and forever discharges AVM and all of its respective successors, assigns,
managers, officers, agents, employees and members, and each of them
(collectively, the “AVM Released Parties”), of and from any and all claims,
damages, demands, debts, liabilities, losses, obligations, suits, actions and
causes of action, of every kind and character whatsoever, at law or in equity,
whether known or unknown, which ALSC or any of the Partnership ever had, now has
or hereafter may have against any of the AVM Released Parties, arising out of or
in any way relating to the Partnerships, all activities of the Partnership and
the acts or omissions of AVM in connection with the Partnerships since the
beginning of time through the date of this Agreement (the “Released Matters”).
          (b) AVM hereby releases and forever discharges ALSC, ALSC Venture,
each of the Partnerships and their respective successors, assigns, directors,
officers, agents, and employees, and each of them (collectively, the “ALSC
Released Parties”), of and from any and all claims, damages, demands, debts,
liabilities, losses, obligations, suits, actions and causes of action, of every
kind and character whatsoever, at law or in equity, whether known or unknown,
which AVM ever had, now has, or hereafter may have against any of the ALSC
Released Parties, arising out of or in any way relating to the Released Matters.
          (c) The parties acknowledge the provisions of Section 1542 of the
Civil Code of the State of California, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
          (d) For the purposes of implementing the full and complete release and
discharge of the AVM Released Parties against ALSC, ALSC Venture or any of the
Partnerships, and of the ALSC Released Parties against AVM described under
Paragraphs 1(a) and (b), the parties expressly waive, relinquish and forfeit all
rights and benefits afforded by Section 1542 of the Civil Code of the State of
California .
          (e) The parties have each carefully read and fully understand all of
the provisions of this Release which sets forth the entire agreement, and each
acknowledge that they have not relied upon any representation or statement,
written or oral, not otherwise set forth within this document.
     2. Representations and Warranties. Each of ALSC, ALSC Venture, the
Partnerships and AVM represents and warrants:
          (a) that such party has not assigned, transferred, encumbered or
conveyed in any other way, all or any portion of the claims or rights covered by
this Agreement;
          (b) that such party has executed this Agreement voluntarily, with full
knowledge of its import and significance; that this Agreement is fair and
reasonable and is not the result of any

2



--------------------------------------------------------------------------------



 




duress, overreaching, coercion, pressure or undue influence exercised by any
other party upon such party; and that the parties have been awarded the
opportunity and have obtain independent legal advice from counsel of their own
selection with respect to this Agreement and their rights and obligations under
this Agreement; and
          (c) that such party has full corporate or limited liability company,
as applicable, power and authority to execute and deliver this Agreement to the
other party.
     3. Limitations of Agreement. The releases under this Agreement relate only
to the Released Matters. ALSC, ALSC Venture, each of the Partnerships and AVM
agree that the releases set forth in this Agreement shall be and remain in
effect in all respects as a complete general release as to the matters released;
provided however that this release does not extend to any obligations incurred
under this Agreement or any of the MOU Agreements; notwithstanding the releases
contemplated hereunder, ALSC, ALSC Venture and each of the Partnerships
acknowledges that each of the AVM Released Parties is entitled to continuing
enforcement of Section 5.7 of each agreement of limited partnership for each of
the Partnerships.
     4. Confidentiality. The parties hereto each agree to use their best efforts
to maintain in confidence the existence of this Agreement, the contents and
terms of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Settlement Information”). Each party hereto agrees
to take every reasonable precaution to prevent disclosure of any Settlement
Information to third parties, with the exception that the terms of this
Agreement may be disclosed to and discussed with agent, those employees,
officers, directors, attorneys, accountants, governmental agencies, and family
members who have a reasonable need to know of such Settlement Information. In
addition, the Settlement Information may be disclosed to the extent required
under applicable securities laws or to enforce this Agreement.
     5. No Admission of Liability. The parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgement or admission by either party or any fault or liability
whatsoever to the other party or to any third party.
     6. Costs. The parties shall each bear their own costs, expenses, attorneys’
and other fees incurred in connection with this Agreement. The prevailing party
in any action to enforce this Agreement will be entitled to its attorneys’ fees,
costs and expenses.
     7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of California.
     8. Severability. If any term or provision of this Agreement shall for any
reason be determined to be invalid, illegal and/or enforceable, the remaining
provisions of this Agreement shall nonetheless continue in full force and
effect.
          IN WITNESS WHEREOF, ALSC, ALSC Venture, each of the Partnerships and
AVM have executed this Agreement as of the day and year first written above.

3



--------------------------------------------------------------------------------



 



                  ALLIANCE SEMICONDUCTOR CORPORATION
 
           
 
  By:   /s/ Melvin L. Keating                    Melvin L. Keating, President
 
                ALSC VENTURE MANAGEMENT, LLC
 
           
 
  By:   /s/ Melvin L. Keating                    Melvin L. Keating, Manager
 
                ALLIANCE VENTURES I, L.P.
 
                By: ALSC VENTURE MANAGEMENT, LLC     Its: General Partner
 
           
 
      By:   /s/ Melvin L. Keating 
 
           
 
          Melvin L. Keating, Manager
 
                ALLIANCE VENTURES II, L.P.
 
                By: ALSC VENTURE MANAGEMENT, LLC     Its: General Partner
 
           
 
      By:   /s/ Melvin L. Keating 
 
           
 
          Melvin L. Keating, Manager
 
                ALLIANCE VENTURES III, L.P.
 
                By: ALSC VENTURE MANAGEMENT, LLC     Its: General Partner
 
           
 
      By:   /s/ Melvin L. Keating 
 
           
 
          Melvin L. Keating, Manager
 
                ALLIANCE VENTURES IV, L.P.
 
                By: ALSC VENTURE MANAGEMENT, LLC     Its: General Partner
 
           
 
      By:   /s/ Melvin L. Keating 
 
           
 
          Melvin L. Keating, Manager

4



--------------------------------------------------------------------------------



 



                  ALLIANCE VENTURES V, L.P.
 
                By: ALSC VENTURE MANAGEMENT, LLC     Its: General Partner
 
           
 
      By:   /s/ Melvin L. Keating 
 
           
 
          Melvin L. Keating, Manager
 
                ALLIANCE VENTURE MANAGEMENT, LLC
 
           
 
  By:   /s/ V.R. Ranganath                    V.R. Ranganath, Manager

5